DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to preliminary amendment filed on 9/27/22.  Claims 21-40 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 38 does not fall within at least one of the four categories of patent eligible subject matter because it pertains to a “computer-readable storage medium” which is defined in paragraph 44 of the specification as “any medium that is capable of storing, encoding, or carrying instructions for execution by the communication device 200 and that cause the communication device 200 to perform any one or more of the techniques of the present disclosure” which includes transitory media which is non-statutory.  Claims 39-40 are rejected by virtue of their dependence on a rejected base claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 26, 30-33, and 35-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva et al. (US 2022/0038975 which claims benefit to provisional application No. 62/775,962 which discloses all relied upon citations).
Regarding claim 21, Da Silva teaches an apparatus for a next generation-radio access network (NG-RAN) node, the apparatus comprising:
processing circuitry; and memory, the processing circuitry to configure the NG-RAN node (source/second node) to operate as a source cell to serve a user equipment (UE) to (source node is a source cell to serve UE) [Fig 12; par 187, 124]:
transmit, to a target cell (target/first node), a Handover Request message with an information element (IE) indicating a conditional handover (CHO) request (conditional handover request) for a CHO of the UE (source node transmits conditional handover request) [par 188, 126];
receive, from the target cell, a Handover Request Acknowledgment message (response that includes a configuration for conditional handover/handover acknowledgement) comprising an IE that acknowledges the CHO request (source node receives response that includes a configuration for conditional handover or handover acknowledgement) [par 189, 127]; and
receive, from the target cell after reception of the Handover Request Acknowledgment message, a CHO Cancel message (Conditional Handover Cancel message) containing an IE that indicates cancelation of the CHO (source node receives Conditional Handover Cancel message indicating that the configuration is no longer valid) [par 191]; and
wherein the memory is configured to store the CHO Cancel message (Conditional Handover Cancel message is stored in memory of the source node when it is received).
Regarding claim 22, Da Silva teaches the apparatus of claim 21, wherein the CHO Cancel message comprises a cause value that indicates a reason for cancelling the CHO (Conditional Handover Cancel message contains a cause for the canceling operation) [par 170, 174].
Regarding claim 23, Da Silva teaches the apparatus of claim 21, wherein the CHO Cancel message comprises an indication that resources reserved in the target cell for CHO for the UE are to be released (Conditional Handover Cancel message allows releasing the resources allocated during a preparation) [par 133].
Regarding claim 24, Da Silva teaches the apparatus of claim 21, wherein the CHO Cancel message comprises an indication that a configuration of the target cell is to be changed (Conditional Handover Cancel message can include an updated configuration for the mobility procedure or conditional handover) [par 192-197].
Regarding claim 26, Da Silva teaches the apparatus of claim 21, wherein at least one of the source cell or target cell is a 5th generation evolved NodeB (gNB) [par 91; Fig 3].
Claims 30, 35, and 38 recite similar subject matter as claim 21 and are therefore rejected on the same basis.
Claims 31, 36, and 39 recite similar subject matter as claim 22 and are therefore rejected on the same basis.
Claims 32, 37, and 40 recite similar subject matter as claim 23 and are therefore rejected on the same basis.
Claim 33 recites similar subject matter as claim 24 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (US 2022/0038975) in view of TS 36.423 (Applicant’s admitted prior art).
Regarding claim 25, Da Silva teaches wherein the processing circuitry is further to configure the NG-RAN node to transmit another Handover Request message (HANDOVER REQUEST message) to the target cell, the other Handover Request message containing a UE Context Information IE (source NG-RAN node sends HANDOVER REQUEST message including UE Context Information IE) [par 134], but does not explicitly teach that the Handover Request message also includes a UE History Information IE.  In an analogous prior art reference, TS 36.423 teaches a Handover Request message also includes a UE History Information IE (UE History Information) [par 65, 67, 70, 72 of Applicant’s originally filed specification].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Da Silva to allow the Handover request message to also include a UE History Information IE, as taught by TS 36.423, in order to indicate information about cells that a UE has been served by in active state prior to the target cell.
Claim 34 recites similar subject matter as claim 25 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647